Citation Nr: 1125917	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  09-45 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for emphysema.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In May 2011, the Veteran and his wife testified at a hearing before the undersigned at the RO.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims of service connection for ischemic heart disease and diabetes mellitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The November 2009 statement of the case (SOC) reflects consideration of the Veteran's "Virtual VA records."  Specifically, it was noted that a search conducted on February 3, 2009, reflected that there were no medical records pertinent to the Veteran's claims. It appears that the RO conducted a computer search for the Veteran's records on the Compensation and Pension Record Interchange (CAPRI) database and did not find any pertinent records. The Board notes that unless a veteran's claim is part of the Virtual VA paperless claims process (which this claim is not), all CAPRI records must be printed out and associated with the appellant's VA claims file. The Board is only able to review records that have been associated with the claims file; thus, all relevant and outstanding VA treatment records must be obtained and associated with the claims file.  (It is notable, however, that the Veteran did not specifically indicate that he received VA treatment for his respiratory conditions.) On remand, corrective action should be taken. 

As to the Veteran's claim that his current emphysema and COPD were caused by his exposure to machine gun and cannon fumes while a tanker on active duty, the Board notes that the claimant has provided competent and credible statements regarding having problems with observable symptoms such as shortness of breath since his on-service exposed to these fumes.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, his DD 214 confirms his claims regarding the nature of his service because it shows his occupational specialty was tank crewmember.  Furthermore, at least one healthcare professional, in August 2008 and again in March 2011, appears to relate the Veteran's current emphysema and COPD to his in-service exposure to these fumes.  

However, no examiner has provided a medical opinion as to the origins or etiology of the appellant's disorders after a review of the entire record on appeal including the missing VA treatment records cited to above.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  Therefore, the Board finds that while the appeal is in remand status a VA medical opinion should be obtained as to the origins or etiology of the claimant's disabilities.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the VCAA requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); 

Given the statements found in the record regarding the Veteran receiving ongoing treatment for his disabilities, while the appeal is in remand status his contemporaneous treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Ivey, supra. 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1. The RO/AMC must prepare a memorandum specifically describing the records that are found in the "Virtual VA records" cited to in the August November 2009 SOC.  Copies of all identified "Virtual VA records" must be associated with the claims file. 

2. After obtaining all needed authorizations, the RO/AMC should obtain and associate with the claims files any of the Veteran's outstanding treatment records from all identified sources since 1968.  If any of the pertinent records are not available, or if the search for the records yields negative results, that fact should clearly be documented in the claims file and the claimant notified in writing.  As to any VA treatment records, efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.

3. After undertaking the above development to the extent possible, the RO/AMC should make arrangements with an appropriate VA medical facility for the Veteran to be afforded an examination by a pulmonologist.  The claims file is to be provided to the examiner for review in conjunction with the examination and the examiner should state that he reviewed these records in the report.  After a review of the claims file and an examination of the Veteran, the examiner should provide an answer to the following question:

Is it at least as likely as not that the Veteran's emphysema and/or COPD was caused by his military service including his service as a tank crewmember and his exposure to fumes after firing his tank's machineguns and cannon while in a sealed turret and/or his presumptive exposure to herbicides while serving in the Republic of Vietnam?

Note 1:  In providing an answer to the above question, the examiner should comment on the August 2008 and March 2011 opinions from Lisa A. Whims-Squires, D.O., that appear to relate the Veteran's current emphysema and COPD to his in-service exposure to these fumes.  

Note 2:  In providing an answer to the above question, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

4. The RO/AMC should thereafter readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

